           Case 3:19-cv-00538-MC                 Document 16           Filed 09/11/20          Page 1 of 3




                               IN THE UNITED STATES DISTRICT COURT

                                      FOR THE DISTRICT OF OREGON

QUOC D.,1

                  Plaintiff,                                                         Civ. No. 3:19-cv-00538-MC

         v.                                                                          OPINION AND ORDER

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION,

            Defendant.
_____________________________

MCSHANE, Judge:

         Plaintiff Quoc D. brings this action for judicial review of a final decision of the

Commissioner of Social Security (“Commissioner”) denying his application for Social Security

Disability Insurance (“SSDI”) benefits and Supplemental Security Income (“SSI”) under Title XVI

of the Social Security Act. The Court has jurisdiction under 42 U.S.C. § 405(g).

         Plaintiff argues that the Administrative Law Judge (“ALJ”) erred by accepting vocational

expert (“VE”) testimony unsupported by substantial evidence. But because Plaintiff failed to

preserve this argument at either of his two administration hearings, the Commissioner’s decision

is AFFIRMED.

                                           STANDARD OF REVIEW

         A reviewing court will affirm the Commissioner’s decision if it is based on proper legal

standards and the legal findings are supported by substantial evidence in the record. 42 U.S.C. §




1
 In the interest of privacy, this opinion uses only the first name and the initial of the last name of the non-governmental
party.


1 – OPINION AND ORDER
         Case 3:19-cv-00538-MC          Document 16        Filed 09/11/20     Page 2 of 3




405(g); Batson v. Comm’r Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004). “Substantial

evidence is ‘more than a mere scintilla but less than a preponderance; it is such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.’” Hill v. Astrue, 698 F.3d

1153, 1159 (9th Cir. 2012) (quoting Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir. 1997)). To

determine whether substantial evidence exists, the Court reviews the entire administrative record,

weighing both the evidence that supports and detracts from the ALJ’s decision. Davis v. Heckler,

868 F.2d 323, 326 (9th Cir. 1989).

                                          DISCUSSION

       The Social Security Administration uses a five-step sequential evaluation to determine

whether a claimant is disabled. 20 C.F.R. §§ 404.1520; 416.920 (2012). The initial burden of proof

rests on the claimant to meet the first four steps. If the claimant satisfies his burden with respect

the first four steps, the burden shifts to the Commissioner for step five. 20 C.F.R. § 404.1520. At

step five, the Commissioner must show that the claimant can adjust to other work after considering

the claimant’s RFC, age, education, and work experience. Id. If the Commissioner fails to meet

this burden, then the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v); 416.920(a)(4)(v). If,

however, the Commissioner finds that the claimant can perform other work existing in significant

numbers in the national economy, the claimant is not disabled. Bustamante v. Massanari, 262 F.3d

949, 953–54 (9th Cir. 2001).

       Plaintiff stipulates to the findings of the ALJ at steps one through four. Pl.’s Op. Br. 4, ECF

No. 13. Plaintiff only challenges the ALJ’s step five determination, arguing that the VE testimony

relied on is unsupported by substantial evidence. Pl.’s Op. Br. 4. At step five, the ALJ found that

Plaintiff could perform the occupations of usher, tanning salon attendant, ironer, black oxide

coating equipment tender, and acid plant operator helper. Tr. 25. Relying on the VE’s testimony,




2 – OPINION AND ORDER
         Case 3:19-cv-00538-MC           Document 16        Filed 09/11/20     Page 3 of 3




the ALJ further found that these jobs exist in significant numbers in the national economy. Tr. 24–

25. The ALJ therefore found that Plaintiff was not disabled. Tr. 25.

       Plaintiff specifically challenges the VE and ALJ’s job numbers. But Plaintiff did not

preserve this argument at either of his two hearings. In this circuit, if “a claimant fails entirely to

challenge a [VE’s] job numbers during administrative proceedings before the agency, the claimant

forfeits such a challenge on appeal, at least when that claimant is represented by counsel.” Shaibi

v. Berryhill, 883 F.3d 1102, 1109 (9th Cir. 2017) (emphasis added). At both ALJ hearings,

Plaintiff’s counsel questioned whether the VE was correct in determining that Plaintiff could

handle certain occupations, but never raised an argument about the job numbers the ALJ relied on.

See tr. 40 (explaining that the theory of the case was the assertion that Plaintiff’s hands were

severely impacted); tr. 56–58 (failing to question the VE about how they determined the number

of jobs in the national economy). Just as in Shaibi, Plaintiff’s counsel “did not even obliquely

suggest that the VE’s job estimates might be unreliable at any point during administrative

proceedings. His claim is therefore forfeited.” 883 F.3d at 1110.

                                          CONCLUSION

       For these reasons, the Commissioner’s final decision is AFFIRMED.


IT IS SO ORDERED.
       DATED this 11th day of September, 2020.


                                               __s/Michael J. McShane___________
                                               Michael J. McShane
                                               United States District Judge




3 – OPINION AND ORDER
